SUN CAPITAL ADVISERS TRUST SC Goldman Sachs Short Duration Fund Supplement dated March 20, 2009 to the Initial and Service Class Prospectuses, each dated May 1, 2008 The prospectuses are revised as follows: The following replaces the portfolio manager information for the SC Goldman Sachs Short Duration Fund under “About the Portfolio Managers” on page 41 in the Initial Class Prospectus and page 39 in the Service Class Prospectus, effective as of March 18, 2009: Manager Fund Fund Manager(s) since Positions during past five years SC Goldman SachsJonathan
